DETAILED ACTION
This final Office action is responsive to amendments filed December 7th, 2022. Claims 1-2, 8-9, 16-17, and 20 have been amended. Claim 5 has been cancelled. Claims 1-4 and 6-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

Applicant’s amendments have been fully considered, and overcome the previously pending 35 USC 112(a) rejections.
Applicant’s amendments have been fully considered, and overcome the previously pending 35 USC 112(b) rejections.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by importing a plurality of inputs of a financial market data for a monitored item, creating a data layer from them, and sending relevance-driven data feed over the network to the user input (with reference to the PEG 2019). These features do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore, making the claims ineligible under 35 USC 101.
With regard to the limitations of claims 1-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 12/7/22, with respect to claims 1-15 and 17 have been fully considered and are persuasive.  The 35 U.S.C 112(a) rejection of 7/7/22 has been withdrawn. 
Applicant’s arguments, see pages 7-8, filed 12/7/22, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejection of 7/7/22 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 U.S.C 101 filed 12/7/22 have been fully considered but they are not persuasive. 
On pages 9-16 of the provided remarks, Applicant argues that the amended claims are directed toward statutory subject matter. Beginning on page 10 of the provided remarks, regarding Step 2A Prong 2 analysis, Applicant argues, “the limitations of importing a plurality of inputs of financial market data for a monitored item, creating a data layer from them, and sending relevance-driven feed over the network to the user input are meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. See, Diamond v. Diehr 450 U.S. 175, 209 USPQ 1 (1981). Further this is not a merely a mental process as the amount of data that is analyzed would be impossible to be evaluated by a human in anywhere close to real-time or even enough time to be relevant.” Examiner respectfully disagrees and asserts that the present claims are not analogous to the cited Diamond v. Diehr 450 U.S. 175, 209 USPQ 1 (1981). Per MPEP 2106.05(a), the cited case disclosed, “Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981).” Specifically, the cited case disclosed, “Particular computerized method of operating a rubber molding press, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 8 and 10 (1981).” As the cited case utilized a specific “thermocouple inside the mold to constantly monitor the temperature” the present claims simply recite, “updating the ordered relevance list as new relevance scores are generated”. This high-level of generality regarding the updating of the ordered relevance list is not analogous to the incorporation of a thermocouple inside the mold utilized in Diamond v. Diehr to constantly monitor the temperature. As Applicant has argued that the “amount of data would be impossible to be evaluated by a human”, as stated above, the independent claims simply state “a plurality of inputs”. This high-level of generality does not specify the “amount of data” as argued by the Applicant, therefore under broadest reasonable interpretation, Examiner asserts that the data analysis could be performed by a human utilizing pen and paper or as an evaluation of the human mind. Applicant’s arguments are not persuasive.
Continuing on page 10 of the provided remarks, Applicant argues regarding Classen Immunotherapies Inc. v. Biogen IDEC 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011) (decision on remand from the Supreme Court, which had vacated the lower court's prior holding of ineligibility in view of Bilski v. Kappos, 561 U.S. 593, 95 USPQ2d 1001 (2010)), that the present claims, “are similar to Classen in that importing a plurality of inputs of financial market data for a monitored item, creating a data layer from them, and sending relevance-driven feed over the network also result in moving from a fundamental economic practice to a specific application which is unique for each feed generation.” Examiner respectfully disagrees and asserts that the cited case data comparison regarding a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-meditated diseases is not analogous to the present claims generation of relevance-driven feed for financial market data. Per MPEP 2106.05(e), “In Classen, the claims recited methods that gathered and analyzed the effects of particular immunization schedules on the later development of chronic immune-mediated disorders in mammals in order to identify a lower risk immunization schedule, and then immunized mammalian subjects in accordance with the identified lower risk schedule (thereby lowering the risk that the immunized subject would later develop chronic immune-mediated diseases). 659 F.3d at 1060-61; 100 USPQ2d at 1495-96. Although the analysis step was an abstract mental process that collected and compared known information, the immunization step was meaningful because it integrated the results of the analysis into a specific and tangible method that resulted in the method "moving from abstract scientific principle to specific application." 659 F.3d at 1066-68; 100 USPQ2d at 1500-01.” While the steps of Classen utilized specific immunization schedules to actively immunize mammalian subjects in accordance with the identified lower risk schedules, the present claims upon generating the relevance-driven feed, simply “send the relevance-driven feed over the network to the user input”. As Classen is utilizing the determined schedules to perform immunizations of mammalian subjects, the present claims are simply sending the determined feed to a user. There is no “specific application” of the relevance-driven feeds as present in the cited Classen Immunotherapies Inc. v. Biogen IDEC 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011). Applicant’s argument is not persuasive.
On pages 11-12 of the provided remarks, Applicant argues regarding Step 2B analysis that the entirety of the present claims, “are something “significantly more”. Applicant continues on page 12 to argue, “The claimed invention addresses the challenge of generating a feed for financial market data from a plurality of inputs of financial market data that allows a user to determine the relevance of that data. This is addressed via an improved function of a technology that significantly increases the efficiency of the process. A user viewing this data would not be able to keep up with determining the relevance of that data otherwise with existing technology. These are meaningful limitations that add much more than generally linking the use of the abstract idea (the general concept of organizing and comparing data) to the Internet, because they solve an Internet-centric problem with a claimed solution that is necessarily rooted in computer technology, similar to the additional elements in DDR Holdings (See, DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014)).” Examiner respectfully disagrees and asserts that the present claims are not analogous to the improvements in existing technology found in DDR Holdings (See, DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014)). Per MPEP 2106.05(a), the following was indicated by the courts as sufficient to show an improvement in existing technology, “Improved, particular method of digital data compression, DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014).” The argued case was directed toward “generating a composite web page that combines certain visual elements of a host website with content of a third-party merchant” (patentdocs.org DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. 2014)). This specific Internet-centric problem was then provided a solution “by creating a new web page that permits a website visitor, in a sense, to be in two places at the same time.  On activation of a hyperlink on a host website -- such as an advertisement for a third-party merchant -- instead of taking the visitor to the merchant's website, the system generates and directs the visitor to a composite web page that displays product information from the third-party merchant, but retains the host website's look and feel.” (patentdocs.org DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. 2014)). In contrast to the present claims, DDR Holdings, LLC. v. Hotels.com, L.P., provided a specific technological solution to the problem in the form of “creating a new web page” based on the “activation of a hyperlink on a host website”. This is not analogous to the claimed, “generating the relevance-driven feed based on the updated ordered relevance list” and “sending the relevance-driven feed over the network to the user input”. The steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Applicant’s argument is not persuasive.
On pages 12-16 of the provided remarks, Applicant argues, similar to the statements above that claims 16-20 present statutory subject matter. Specifically, on pages 13-14 of the provided remarks, Applicant argues “the limitations of importing a plurality of inputs of financial market data for a monitored item, creating a data layer from them, and sending relevance-driven feed over the network to the user input are meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. See, Diamond v. Diehr 450 U.S. 175, 209 USPQ 1 (1981). Further this is not a merely a mental process as the amount of data that is analyzed would be impossible to be evaluated by a human in anywhere close to real-time or even enough time to be relevant.” Examiner respectfully disagrees and asserts as stated above that the present claims are not analogous to the cited Diamond v. Diehr 450 U.S. 175, 209 USPQ 1 (1981). The previous statements by Examiner in addressing claims 1-15 apply. Applicant’s arguments are not persuasive. 
Continuing on page 14, Applicant argues regarding Classen Immunotherapies Inc. v. Biogen IDEC 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011) (decision on remand from the Supreme Court, which had vacated the lower court's prior holding of ineligibility in view of Bilski v. Kappos, 561 U.S. 593, 95 USPQ2d 1001 (2010)), that the present claims, “are similar to Classen in that importing a plurality of inputs of financial market data for a monitored item, creating a data layer from them, and sending relevance-driven feed over the network also result in moving from a fundamental economic practice to a specific application which is unique for each feed generation.” Examiner respectfully disagrees and asserts as stated above that the cited case data comparison regarding a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-meditated diseases is not analogous to the present claims generation of relevance-driven feed for financial market data. The previous statements by Examiner in addressing claims 1-15 apply. Applicant’s arguments are not persuasive.
Finally, in addressing Step 2B analysis of claims 16-20, Applicant argues that the entirety of the present claims, “are something “significantly more”. Applicant continues on page 12 to argue, “The claimed invention addresses the challenge of generating a feed for financial market data from a plurality of inputs of financial market data that allows a user to determine the relevance of that data. This is addressed via an improved function of a technology that significantly increases the efficiency of the process. A user viewing this data would not be able to keep up with determining the relevance of that data otherwise with existing technology. These are meaningful limitations that add much more than generally linking the use of the abstract idea (the general concept of organizing and comparing data) to the Internet, because they solve an Internet-centric problem with a claimed solution that is necessarily rooted in computer technology, similar to the additional elements in DDR Holdings (See, DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014)).” Examiner respectfully disagrees and asserts as stated above that the present claims are not analogous to the improvements in existing technology found in DDR Holdings (See, DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014)). The previous statements by Examiner in addressing claims 1-15 apply. Therefore, the 35 U.S.C 101 rejection is maintained. Applicant’s arguments are not persuasive.
Applicant's arguments regarding claim rejections under 35 U.S.C 103 filed 12/7/22 have been fully considered but they are not persuasive. 
On pages 16-19 of the provided remarks, Applicant argues that the amended claims overcome the cited prior art of record. Beginning on page 16, Applicant argues that the cited prior art does not disclose the amended limitation, “the plurality of inputs comprise a plurality of component weightings within indices, a plurality of sector weightings, and a plurality of proprietary groupings”. Examiner asserts that previous claim 5 recited, “the plurality of inputs comprise a plurality of component weightings within indices, a plurality of sector weightings, or a plurality of proprietary groupings” therefore the cited Ramer disclosure of ranking ability applied as analogous to the high level recitation of “component weightings”. Examiner cites Magdelinic (U.S 2020/0167869 A1) to disclose the amended limitations regarding specific weightings. 
Continuing on page 17 of the provided remarks, Applicant argues “neither Li nor Ramer appear to teach that each user can individually determine the input metrics that they would like to monitor generating a custom relevance-driven feed. Examiner respectfully disagrees and asserts that Ramer discloses per paragraph 250, “A method of providing mobile content relating to direct identifiers may include a user controlling a mobile communication facility 102 to receive input of a direct identifier, and using the direct identifier input to receive mobile content, or information relating to mobile content, for display on the user's mobile communication facility.” Additionally, Paragraph 0285 discloses “the search facility 142 may be optimized for mobile input methods by using, for example, partial word matching, suggestions, and mobile communication facility 102 compatibility.” Therefore, cited prior art Ramer discloses the amended claim limitation. Applicant’s arguments are not persuasive.
Continuing on pages 17-18 of the provided remarks, Applicant argues regarding amended claim 20, “Ramer makes no reference at all to a plurality of logics of any kind.” Examiner respectfully disagrees and asserts that Ramer discloses in multiple paragraphs [0063, 0120, 0271, and 0372] the use of logic to perform various computer functions. Therefore, cited prior art Ramer discloses the amended claim limitation. Applicant’s arguments are not persuasive. Continuing on page 18, Applicant argues “neither Li nor Ramer specifically teach access logic, a data logic, a first computing logic, and a second computing logic as now required.” Examiner respectfully disagrees and asserts that the above paragraphs of Ramer disclose the amended logic functionality of the amended claims. Applicant’s arguments are not persuasive.
Finally, on page 18 of the provided remarks, Applicant argues regarding amended claim 20, “neither Li nor Ramer appear to teach that each user can individually customize the input metrics that they would like to monitor generating a custom-relevance feed.” Examiner respectfully disagrees and asserts as stated above, that Ramer discloses per paragraph 250, “A method of providing mobile content relating to direct identifiers may include a user controlling a mobile communication facility 102 to receive input of a direct identifier, and using the direct identifier input to receive mobile content, or information relating to mobile content, for display on the user's mobile communication facility.” Additionally, Paragraph 0285 discloses “the search facility 142 may be optimized for mobile input methods by using, for example, partial word matching, suggestions, and mobile communication facility 102 compatibility.” Therefore, cited prior art Ramer discloses the amended claim limitation. Applicant’s arguments are not persuasive.

Claim Objections
Claim 6 objected to because of the following informalities:  the claim recites, "the unique combination" which lacks antecedent basis and should recite "the combination".  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Claims 1-4 and 6-15
Step 1: Independent claims 1 (method), and dependent claims 2-4 and 6-15, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process).
Step 2A Prong 1: The independent claims are directed toward generating a relevance-driven feed for financial market data on a computer- based system accessible via a user input connected to the computer-based system over a network comprising the steps of: importing a plurality of inputs of financial market data for a monitored item; creating a data layer from the plurality of inputs of financial market data; generating a plurality of relevance scores from the plurality of inputs, each of the plurality of relevance scores based on a combination of the plurality of inputs; creating an ordered relevance list of the plurality of relevance scores; updating the ordered relevance list as new relevance scores are generated; generating the relevance-driven feed based on the updated ordered relevance list; and sending the relevance-driven feed over the network to the user input; and wherein the plurality of inputs comprise a plurality of component weightings within indices, a plurality of sector weightings, and a plurality of proprietary groupings (Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner notes the underlined limitations above are directed to the abstract idea]. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are generating a relevance-driven feed of financial market data by generating a plurality of relevance scores and creating an ordered relevance list of the plurality of relevance scores, which is a function of the human mind in the form of observation, judgement, and evaluation. The relevance scores and ordered list could also be generated using a pen and paper. The Applicant’s claimed limitations are generating a relevance-driven feed of financial market data by generating a plurality of relevance scores and creating an ordered relevance list of the plurality of relevance scores, which is directed towards the abstract idea of Mental Process.
In addition, dependent claims 2-4 and 6-15 further narrow the abstract idea and are directed to further defining the plurality of inputs, the combination of inputs, the ordered relevance list, the monitored item, the generated feed, generating a second plurality of relevance scores, and evaluating and ranking the relevance of the monitored item against the second monitored item. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a mental process. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “importing a plurality of inputs of financial market data for a monitored item; creating a data layer from the plurality of inputs of financial market data; sending the relevance-driven feed over the network to the user input; wherein the plurality of inputs comprise a plurality of component weightings within indices, a plurality of sector weightings, and a plurality of proprietary groupings” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “a computer- based system accessible via a user input connected to the computer-based system over a network” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).  In addition, dependent claims 2-15 further narrow the abstract idea.
The claimed “a computer- based system accessible via a user input connected to the computer-based system over a network” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-4 and 6-15 recite “a computer- based system accessible via a user input connected to the computer-based system over a network”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0034 and 0036 and Figures 1-2. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “importing a plurality of inputs of financial market data for a monitored item; creating a data layer from the plurality of inputs of financial market data; sending the relevance-driven feed over the network to the user input; wherein the plurality of inputs comprise a plurality of component weightings within indices, a plurality of sector weightings, and a plurality of proprietary groupings” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-4 and 6-15 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claims 16-20
Step 1: Independent claims 16 (system), and 20 (system) and dependent claims 17-19, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 16 is directed to a system (i.e. machine) and claim 20 is directed to a system (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward generating a relevance-driven feed for financial market data comprising: a server comprising a memory storing a set of software instructions, that when executed by a processor, causes the server to: access a plurality of financial market data from a plurality of external market data sources via a network; Smyth, Logan15749.0007 import a plurality of inputs from the plurality of economic data for a plurality of monitored items; create a data layer from the plurality of inputs of financial market data and generate a plurality of relevance scores from the plurality of inputs; create and continuously update an ordered relevance list of the plurality of relevance scores for each of the plurality of monitored items; and transmit the continuously updated ordered relevance lists to one or more user interfaces; and wherein the plurality of inputs are individually selected by each user of the system generating a custom-relevance driven feed for each user (Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner notes the underlined limitations above are directed to the abstract idea]. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are generating a relevance-driven feed of financial market data by generating a plurality of relevance scores and creating an ordered relevance list of the plurality of relevance scores, which is a function of the human mind in the form of observation, judgement, and evaluation. The relevance scores and ordered list could also be generated using a pen and paper. The Applicant’s claimed limitations are generating a relevance-driven feed of financial market data by generating a plurality of relevance scores and creating an ordered relevance list of the plurality of relevance scores, which is directed towards the abstract idea of Mental Process.
In addition, dependent claims 17-19 further narrow the abstract idea and are directed to further defining the plurality of relevance scores; the ordered relevance lists; and evaluating and ranking the relevance of the monitored item against the second monitored item. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a mental process. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “access a plurality of financial market data from a plurality of external market data sources via a network; Smyth, Logan15749.0007 import a plurality of inputs from the plurality of economic data for a plurality of monitored items; create a data layer from the plurality of inputs of financial market data; transmit the continuously updated ordered relevance lists to one or more user interfaces; the plurality of inputs are individually selected by each user of the system” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A system for generating a relevance-driven feed for financial market data comprising: a server comprising a memory storing a set of software instructions, that when executed by a processor, causes the server; a network; one or more user interfaces; an access logic stored in a memory; a data logic stored in a memory; a first computing logic stored in a memory; a second computing logic stored in a memory” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).  In addition, dependent claims 17-19 further narrow the abstract idea.
The claimed “A system for generating a relevance-driven feed for financial market data comprising: a server comprising a memory storing a set of software instructions, that when executed by a processor, causes the server; a network; one or more user interfaces; an access logic stored in a memory; a data logic stored in a memory; a first computing logic stored in a memory; a second computing logic stored in a memory” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, system claims 16-20 recite “A system for generating a relevance-driven feed for financial market data comprising: a server comprising a memory storing a set of software instructions, that when executed by a processor, causes the server; a network; one or more user interfaces; an access logic stored in a memory; a data logic stored in a memory; a first computing logic stored in a memory; a second computing logic stored in a memory”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0034 and 0036 and Figures 1-2. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “access a plurality of financial market data from a plurality of external market data sources via a network; Smyth, Logan15749.0007 import a plurality of inputs from the plurality of economic data for a plurality of monitored items; create a data layer from the plurality of inputs of financial market data; transmit the continuously updated ordered relevance lists to one or more user interfaces; the plurality of inputs are individually selected by each user of the system” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 17-19 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S 6,453,303 B1) in view of Ramer (U.S 2007/0094042 A1) in view of Magdelinic (U.S 2020/0167869 A1).
Claim 1
Regarding Claim 1, Li discloses the following:
A method of generating a relevance-driven feed for financial market data on a computer- based system accessible via a user input connected to the computer-based system over a network comprising the steps of [see at least Col 3 lines 1-3 for reference to the invention including a method for automatically providing commentary relating to financial assets; Col 4 lines 1-6 for reference to the system for providing commentary relating to financial assets whereby the system comprises a computer, database accessible by the computer, and software executed on the computer; Figure 1 and related text regarding the system comprising a computer, database accessible by the computer, and software executed on the computer; Figure 2 and related text regarding the method for automatically providing commentary relating to financial assets] 
importing a plurality of inputs of financial market data for a monitored item [see at least Col 4 lines 15-18 for reference to the software executing on the computer storing and retrieving historical data stored in the database as well as retrieving a feed of real-time data relating to financial assets; Col 7 lines 1-2 for reference to the method comprising retrieving historical data from database and retrieving a feed of real time data] 
creating a data layer from the plurality of inputs of financial market data [see at least Col 4 lines 8-14 for reference to the database comprising historical data including information related to financial assets such as archived or recent historical data as well as market, domestic, and international news as well as quotes, trends, gains, and losses of any financial asset; Examiner notes the ‘database’ as analogous to the ‘data layer’] 
generating a plurality of relevance scores from the plurality of inputs, each of the plurality of relevance scores based on a combination of the plurality of inputs [see at least Col 4 lines 43-45 for reference to the software generating correlation coefficients based upon historical and real time data; Col 6 lines 1-10 for reference to the software based on historical and real time data determining whether or not a financial asset’s historical performance matches known patterns wherein based upon the amount of similarities, software provides a prediction of a financial assets performance; Col 7 lines 5-9 for reference to the method analyzing a relationship between a financial asset and a financial market using computer correlation coefficients, computing an indicator of a financial asset’s market value, determining if a financial asset’s performance is similar to known, predictable patterns; Examiner notes the ‘correlation coefficient’ and the ‘degree of similarity’ as analogous to ‘relevance score’] 
generating the relevance-driven feed [see at least Col 6 lines 11-21 for reference to software automatically generating market commentary which includes editorials/comments and gathering information for display on a webpage; Col 8 lines 46-56 for reference to market commentary including a feed of real-time data, computed correlation coefficients and analysis of relationships between a financial asset and its market sectors] 
sending the relevance-driven feed over the network to the user input [see at least Col 6 lines 62-65 for reference to software automatically providing updates to market commentary on a real-time basis and provides the user with substantially all information in making investment decisions; Figure 3 and related text regarding the web page provided to the user for automatically generating commentary for financial assets including market commentary]  
While Li discloses the limitations above, it does not disclose generating a plurality of relevance scores from the plurality of inputs; creating an ordered relevance list of the plurality of relevance scores; updating the ordered relevance list as new relevance scores are generated; generating the relevance-driven feed based on the updated ordered relevance list; and wherein the plurality of inputs comprise a plurality of component weightings within indices, a plurality of sector weightings, and a plurality of proprietary groupings. 
However, Ramer discloses the following:
generating a plurality of relevance scores from the plurality of inputs [see at least Paragraph 0129 for reference to relevance being based on statistical association in the form of a score and statistical association may relate to an association between the mobile content and the information relating to a mobile communication facility; Paragraph 0273 for reference to mobile content being reviewed to generate a relevance that can be used to determine if the content should be presented to a mobile communication facility; Paragraph 0279 for reference to the relevance as generated from a review of mobile content being represented by a score such as a number within a range; Paragraph 0280 for reference to the relevance score being a composite review of one or more aspects of the mobile content] 
creating an ordered relevance list of the plurality of relevance scores [see at least Paragraph 0338 for reference to the wireless search platform creating and ordered list of expected search queries; Paragraph 0338 for reference to the ordering based on a factor being performed based at least in part on a relevancy (e.g., relevancy score) or some other value used to express the association between a mobile content and a factor; Paragraph 0339 for reference to the example of an ordered list ranking restaurants based on relevance to the user]  
updating the ordered relevance list as new relevance scores are generated [see at least Paragraph 0460 for reference to the ordered lists being reordered according to updates in search terms, proximity, price, or other characteristics that are provided by the user] 
generating the relevance-driven feed based on the updated ordered relevance list [see at least Paragraph 0288 for reference to the index being populated by means of an explicit data feed of content elements by spidering a Web or WAP site containing metadata about the content; Paragraph 0288 for reference to data feeds consisting of content, taxonomy, and transaction history data] 
sending the relevance-driven feed over the network to the user input [see at least Paragraph 0076 for reference to the information from the network including mobile content in response to a search query as an RSS feed; Paragraph 0288 for reference to a data feed being provided with a regularly scheduled transfer of data from the wireless provider] 
the plurality of inputs further comprise a plurality of component weightings within indices [see at least Paragraph 0436 for reference to each aspect being weighted such that all aspects may not contribute to equally to the total rank]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Li to include the relevance scoring of Ramer. Doing so would provide improved search capabilities adapted for use with mobile communication devices, as stated by Ramer (Paragraph 0004). This improved search capability would assist in providing the user with substantially all information in making investment decisions, as stated by Li (Col 6 lines 63-65). 

While the combination of Li and Ramer disclose the limitations above, they do not disclose the plurality of inputs comprise a plurality of component weightings within indices, a plurality of sector weightings, and a plurality of proprietary groupings.
However, Magdelinic discloses the following:
the plurality of inputs comprise a plurality of component weightings within indices, a plurality of sector weightings, and a plurality of proprietary groupings [see at least Paragraph 0135 for reference to the generation of a set of key input factors including factors that measure secondary market spread movements, recent issuance pricing levels, nearest neighbor credit ratings and fundamental financial metrics which are divided between sector and company specific; Paragraph 0157 for reference to the predictive analytics engine analyzing factors from multiple types of data sources including bond market data, such as transactions occurring in the secondary market, and historical issuance spreads, investment banking data, such as fundamentals on corporations, their balance sheet indicators, proprietary data sets treasury groups of the corporations themselves had on file such as dealer quotations and trade points, and proprietary data, such as data derived from direct access to large community of issuers and institutional investors via established feedback loops]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the plurality of inputs of Li to include the weighting based on components, sectors, and proprietary groupings of Magdelinic. Doing so would allow users to communicate and build relationships with other issuers, dealers and investors; send and receive financial information efficiently; manage all primary market - related information in one - place; and perform advanced and predictive analytics using private and public data, as stated by Magdelinic (Paragraph 0107). This ability would assist in providing timely analysis and advice for financial assets, as stated by Li (Col 1 lines 9-10). 
Claim 2
While the combination of Li, Ramer, and Magdelinic disclose the limitations above, regarding Claim 2, Li discloses the following:
the plurality of inputs further comprise a plurality of monitored securities, a plurality of monitored series, and a plurality of monitored metrics [see at least Col 1 lines 14-16 for reference to the trading of stocks, bonds, securities, commodities, and other liquidities; Col 1 lines 32-35 for reference to trading stocks, bonds, securities, commodities, and other liquidities on the internet providing a tremendous benefit to investors for it is more convenient and makes buying and selling easier for the investor; Col 4 lines 8-14 for reference to the database comprising historical data including information related to financial assets such as archived or recent historical data as well as market, domestic, and international news as well as quotes, trends, gains, and losses of any financial asset] 
Claim 3
While the combination of Li, Ramer, and Magdelinic disclose the limitations above, regarding Claim 3, Li discloses the following:
the plurality of monitored series are a plurality of data series based on non-traded economic and financial data [see at least Col 4 lines 8-14 for reference to the database comprising historical data including information related to financial assets such as archived or recent historical data as well as market, domestic, and international news as well as quotes, trends, gains, and losses of any financial asset] 
Claim 4
While the combination of Li, Ramer, and Magdelinic disclose the limitations above, regarding Claim 4, Li discloses the following:
the plurality of monitored metrics are a plurality of quantifiable measures used to track and assess a plurality of factors attributable to the monitored securities, the monitored series, or both [see at least Col 4 lines 8-14 for reference to the database comprising historical data including information related to financial assets such as archived or recent historical data as well as market, domestic, and international news as well as quotes, trends, gains, and losses of any financial asset; Col 8 lines 40-43 for reference to indications of a financial asset’s historical performance including displaying historical and real time data such as a price, volume, measure, measure of fluctuation, and performance over a time period]
Claim 6
While the combination of Li, Ramer, and Magdelinic disclose the limitations above, regarding Claim 6, Li discloses the following:
the unique combination of the inputs are evaluated over a time period compared to a historical data set for the unique combination of the inputs [see at least Col 4 lines 48-51 for reference to the beta correlation coefficient being compared to a benchmark over a specified period of time; Col 8 lines 40-43 for reference to indications of a financial asset’s historical performance including performance over a time period] 
Claim 7
While the combination of Li, Ramer, and Magdelinic disclose the limitations above, regarding Claim 7, Li discloses the following:
each of the plurality of inputs are compared to a plurality of historical data to generate the plurality of relevance scores [see at least Col 4 lines 25-29 for reference to based upon the retrieved historical and real time data, software generating a measure of the financial asset’s historical performance which includes analyzing a financial assets past performance, both long term and short term in relation to a financial market’s past performance; Col 4 lines 43-45 for reference to software generating the correlation coefficients based upon the historical and real time data; Col 6 lines 2-4 for reference to the software based on historical and real time data determining whether or not a financial asset’s historical performance matches known patterns] 
Claim 8
While the combination of Li, Ramer, and Magdelinic discloses the limitations above, Li does not disclose the ordered relevance list is based on a time-based performance of a financial asset.
Regarding Claim 8, Ramer discloses the following:
the ordered relevance list is based on a time-based performance of a financial asset [see at least Paragraph 0338 for reference to the ordered list being ordered based at least in part on a factor such as time in addition to relevancy (e.g., a relevancy score); Paragraph 0339 for reference to the example of an ordered list of restaurants including a time (8 PM) of attendance] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Li to include the ordered list configuration of Ramer. Doing so would provide improved search capabilities adapted for use with mobile communication devices, as stated by Ramer (Paragraph 0004). This improved search capability would assist in providing the user with substantially all information in making investment decisions, as stated by Li (Col 6 lines 63-65).
Claim 9
While the combination of Li, Ramer, and Magdelinic disclose the limitations above, regarding Claim 9, Li discloses the following:
the relevance is based on a trading volume of a financial asset [see at least Col 7 lines 25-28 for reference to software comparing a financial asset’s market value and historical trading volume with the financial market or market sector when generating a measure of volatility; Col 8 lines 40-43 for reference to indications of a financial asset’s historical performance including volume] 
While Li discloses the limitations above, it does not disclose the ordered relevance list is based on a financial asset.
However, Ramer discloses the following:
the ordered relevance list is based on a financial asset [see at least Paragraph 0338 for reference to the wireless search platform creating and ordered list of expected search queries; Paragraph 0338 for reference to the ordering based on a factor being performed based at least in part on a relevancy (e.g., relevancy score) or some other value used to express the association between a mobile content and a factor; Paragraph 0339 for reference to the example of an ordered list ranking restaurants based on relevance to the user]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Li to include the ordered list configuration of Ramer. Doing so would provide improved search capabilities adapted for use with mobile communication devices, as stated by Ramer (Paragraph 0004). This improved search capability would assist in providing the user with substantially all information in making investment decisions, as stated by Li (Col 6 lines 63-65).
Claim 10
While the combination of Li, Ramer, and Magdelinic disclose the limitations above, regarding Claim 10, Li discloses the following:
the relevance is based on a daily trading range of the monitored item [see at least Col 4 lines 51-55 for reference to the system determining the beta correlation coefficient using the time series of daily percent change of IBM stock prices and the daily percent change of the S&P 500 index] 
While Li discloses the limitations above, it does not disclose the ordered relevance list is based on the monitored item.
However, Ramer discloses the following:
the ordered relevance list is based on the monitored item [see at least Paragraph 0338 for reference to the wireless search platform creating and ordered list of expected search queries; Paragraph 0338 for reference to the ordering based on a factor being performed based at least in part on a relevancy (e.g., relevancy score) or some other value used to express the association between a mobile content and a factor; Paragraph 0339 for reference to the example of an ordered list ranking restaurants based on relevance to the user]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Li to include the ordered list configuration of Ramer. Doing so would provide improved search capabilities adapted for use with mobile communication devices, as stated by Ramer (Paragraph 0004). This improved search capability would assist in providing the user with substantially all information in making investment decisions, as stated by Li (Col 6 lines 63-65).
Claim 11
While the combination of Li, Ramer, and Magdelinic disclose the limitations above, regarding Claim 11, Li discloses the following:
the monitored item is a security [see at least Col 1 lines 14-16 for reference to the trading of stocks, bonds, securities, commodities, and other liquidities; Col 1 lines 32-35 for reference to trading stocks, bonds, securities, commodities, and other liquidities on the internet providing a tremendous benefit to investors for it is more convenient and makes buying and selling easier for the investor; Col 4 lines 8-14 for reference to the database comprising historical data including information related to financial assets such as archived or recent historical data as well as market, domestic, and international news as well as quotes, trends, gains, and losses of any financial asset]
Claim 12
While the combination of Li, Ramer, and Magdelinic disclose the limitations above, regarding Claim 12, Li discloses the following:
the monitored item is an equity index, a sector, or a proprietarily defined group [see at least Col 1 lines 14-16 for reference to the trading of stocks, bonds, securities, commodities, and other liquidities; Col 1 lines 32-35 for reference to trading stocks, bonds, securities, commodities, and other liquidities on the internet providing a tremendous benefit to investors for it is more convenient and makes buying and selling easier for the investor; Col 4 lines 8-14 for reference to the software evaluating a financial asset’s gains or losses by comparing it with the financial market or second of the market to which the asset is a part; Col 7 lines 25-27 for reference to software comparing a financial asset’s market value and historical trading volume with the financial market or market sector when generating a measure of volatility]
Claim 13
While the combination of Li, Ramer, and Magdelinic disclose the limitations above, regarding Claim 13, Li discloses the following:
the feed is a macro feed, a performance feed, a breadth feed, a bearish feed, or a bullish feed [see at least Col 6 lines 11-21 for reference to software automatically generating market commentary which includes editorials/comments and gathering information for display on a webpage; Col 6 lines 62-65 for reference to software automatically providing updates to market commentary on a real-time basis and provides the user with substantially all information in making investment decisions; Col 8 lines 46-56 for reference to market commentary including a feed of real-time data, computed correlation coefficients and analysis of relationships between a financial asset and its market sectors; Figure 3 and related text regarding the web page provided to the user for automatically generating commentary for financial assets including market commentary]
Claim 14
While the combination of Li, Ramer, and Magdelinic disclose the limitations above, Li does not disclose generating a second plurality of relevance scores for a second monitored item.
Regarding Claim 14, Ramer discloses the following:
generating a second plurality of relevance scores for a second monitored item [see at least Paragraph 0171 for reference to the relevancy scores of a syndicated mobile content being stored in a mobile content relevance dictionary; Paragraph 0177 for reference to the relevancy scores of mobile content being based on a user’s behavioral data parameters including user history, transaction history, geographic location, user device, time, mobile subscriber characteristic, mobile communication facility characteristic and/or other such user information] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Li to include the second relevance score of Ramer. Doing so would provide improved search capabilities adapted for use with mobile communication devices, as stated by Ramer (Paragraph 0004). This improved search capability would assist in providing the user with substantially all information in making investment decisions, as stated by Li (Col 6 lines 63-65).
Claim 15
While the combination of Li, Ramer, and Magdelinic disclose the limitations above, Li does not disclose evaluating and ranking a relevance of the monitored item against the second monitored item
Regarding Claim 15, Ramer discloses the following:
evaluating and ranking a relevance of the monitored item against the second monitored item [see at least Paragraph 0339 for reference to the example in which the ordered list of content for presentation to the user ranks the following restaurants based on relevance to the user; Paragraph 0436 for reference to mobile content ranking including any and all rankings of aspects of the mobile content] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Li to include the evaluation and ranking of Ramer. Doing so would provide improved search capabilities adapted for use with mobile communication devices, as stated by Ramer (Paragraph 0004). This improved search capability would assist in providing the user with substantially all information in making investment decisions, as stated by Li (Col 6 lines 63-65).

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S 6,453,303 B1) in view of Ramer (U.S 2007/0094042 A1).
Claim 16
Regarding Claim 16, Li discloses the following:
A system for generating a relevance-driven feed for financial market data comprising: a server comprising a memory storing a set of software instructions, that when executed by a processor, causes the server to [see at least Col 3 lines 1-3 for reference to the invention including a method for automatically providing commentary relating to financial assets; Col 4 lines 1-6 for reference to the system for providing commentary relating to financial assets whereby the system comprises a computer, database accessible by the computer, and software executed on the computer; Figure 1 and related text regarding the system comprising a computer, database accessible by the computer, and software executed on the computer; Figure 2 and related text regarding the method for automatically providing commentary relating to financial assets]
access a plurality of financial market data from a plurality of external market data sources via a network [see at least Col 4 lines 8-14 for reference to the database comprising historical data including information related to financial assets such as archived or recent historical data as well as market, domestic, and international news as well as quotes, trends, gains, and losses of any financial asset; Col 4 lines 16-18 for reference to software further retrieving a feed of real time data relating to financial assets using known manners, such as from an Internet location]
import a plurality of inputs from a plurality of economic data for a plurality of monitored items [see at least Col 4 lines 15-18 for reference to the software executing on the computer storing and retrieving historical data stored in the database as well as retrieving a feed of real-time data relating to financial assets; Col 7 lines 1-2 for reference to the method comprising retrieving historical data from database and retrieving a feed of real time data]
create a data layer from the plurality of inputs of financial market data [see at least Col 4 lines 8-14 for reference to the database comprising historical data including information related to financial assets such as archived or recent historical data as well as market, domestic, and international news as well as quotes, trends, gains, and losses of any financial asset; Examiner notes the ‘database’ as analogous to the ‘data layer’]
generate a plurality of relevance scores from the plurality of inputs [see at least Col 4 lines 43-45 for reference to the software generating correlation coefficients based upon historical and real time data; Col 6 lines 1-10 for reference to the software based on historical and real time data determining whether or not a financial asset’s historical performance matches known patterns wherein based upon the amount of similarities, software provides a prediction of a financial assets performance; Col 7 lines 5-9 for reference to the method analyzing a relationship between a financial asset and a financial market using computer correlation coefficients, computing an indicator of a financial asset’s market value, determining if a financial asset’s performance is similar to known, predictable patterns; Examiner notes the ‘correlation coefficient’ and the ‘degree of similarity’ as analogous to ‘relevance score’] 
While Li discloses the limitations above, it does not disclose create and continuously update an ordered relevance list of the plurality of relevance scores for each of the plurality of monitored items; transmit the continuously updated ordered relevance lists to one or more user interfaces; and wherein the plurality of inputs are individually selected by each user of the system and generating a custom relevance-driven feed for each user.
However, Ramer discloses the following: 
generate a plurality of relevance scores from the plurality of inputs [see at least Paragraph 0129 for reference to relevance being based on statistical association in the form of a score and statistical association may relate to an association between the mobile content and the information relating to a mobile communication facility; Paragraph 0273 for reference to mobile content being reviewed to generate a relevance that can be used to determine if the content should be presented to a mobile communication facility; Paragraph 0279 for reference to the relevance as generated from a review of mobile content being represented by a score such as a number within a range; Paragraph 0280 for reference to the relevance score being a composite review of one or more aspects of the mobile content]
create and continuously update an ordered relevance list of the plurality of relevance scores for each of the plurality of monitored items [see at least Paragraph 0338 for reference to the wireless search platform creating and ordered list of expected search queries; Paragraph 0338 for reference to the ordering based on a factor being performed based at least in part on a relevancy (e.g., relevancy score) or some other value used to express the association between a mobile content and a factor; Paragraph 0339 for reference to the example of an ordered list ranking restaurants based on relevance to the user; Paragraph 0460 for reference to the ordered lists being reordered according to updates in search terms, proximity, price, or other characteristics that are provided by the user]
transmit the continuously updated ordered relevance lists to one or more user interfaces [see at least Paragraph 0338 for reference to the ordered list being used to present suggested search queries to a user of a mobile communication facility; Paragraph 0339 for reference to the example of an ordered list ranking restaurants based on relevance to the user; Paragraph 0350 for reference to the wireless search platform presenting the ordered list to a user as suggested search queries]
the plurality of inputs are individually selected by each user of the system and generating a custom relevance-driven feed for each user [see at least Paragraph 0120 for reference to the collaborative filtering protocol involving the collection of preference data from a large group of users; Paragraph 0121 for reference to user preferences being explicitly defined by a mobile communication facility user, wherein the users were to explicitly state their preferences (e.g. for types of restaurants, books, e-commerce, music, news, video, formats, audio, etc.), the explicit preference information may be stored in the mobile subscriber characteristic data bases associated with their phones; Paragraph 0281 for reference to a user of a mobile communication facility identifying a policy or preference associated with determining which mobile content may be presented to a mobile communication facility; Paragraph 0445 for reference to the determination of mobile content presentation being based on user preferences]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Li to include the relevance scoring of Ramer. Doing so would provide improved search capabilities adapted for use with mobile communication devices, as stated by Ramer (Paragraph 0004). This improved search capability would assist in providing the user with substantially all information in making investment decisions, as stated by Li (Col 6 lines 63-65).
Claim 17
While the combination of Li and Ramer disclose the limitations above, regarding Claim 17, Li discloses the following:
the plurality of relevance scores are each based on a combination of the plurality of inputs [see at least Col 4 lines 43-45 for reference to the software generating correlation coefficients based upon historical and real time data; Col 6 lines 1-10 for reference to the software based on historical and real time data determining whether or not a financial asset’s historical performance matches known patterns wherein based upon the amount of similarities, software provides a prediction of a financial assets performance; Col 7 lines 5-9 for reference to the method analyzing a relationship between a financial asset and a financial market using computer correlation coefficients, computing an indicator of a financial asset’s market value, determining if a financial asset’s performance is similar to known, predictable patterns; Examiner notes the ‘correlation coefficient’ and the ‘degree of similarity’ as analogous to ‘relevance score’]
Claim 18
While the combination of Li and Ramer discloses the limitations above, Li does not disclose the ordered relevance list is based on a time-based performance of the plurality of monitored items, a trading volume of the plurality of monitored items, or a daily trading range of the plurality of monitored items and then compared to a plurality of historical data.
Regarding Claim 18, Ramer discloses the following:
the ordered relevance list is based on a time-based performance of the plurality of monitored items, a trading volume of the plurality of monitored items, or a daily trading range of the plurality of monitored items and then compared to a plurality of historical data [see at least Paragraph 0338 for reference to the ordered list being ordered based at least in part on a factor such as time in addition to relevancy (e.g., a relevancy score); Paragraph 0339 for reference to the example of an ordered list of restaurants including a time (8 PM) of attendance] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Li to include the ordered list configuration of Ramer. Doing so would provide improved search capabilities adapted for use with mobile communication devices, as stated by Ramer (Paragraph 0004). This improved search capability would assist in providing the user with substantially all information in making investment decisions, as stated by Li (Col 6 lines 63-65).
Claim 19
While the combination of Li and Ramer disclose the limitations above, Li does not disclose evaluate and rank each of the plurality of monitored items by each of the respective ordered relevance lists.
Regarding Claim 19, Ramer discloses the following:
evaluate and rank each of the plurality of monitored items by each of the respective ordered relevance lists [see at least Paragraph 0339 for reference to the example in which the ordered list of content for presentation to the user ranks the following restaurants based on relevance to the user; Paragraph 0436 for reference to mobile content ranking including any and all rankings of aspects of the mobile content] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Li to include the ordered list ranking of Ramer. Doing so would provide improved search capabilities adapted for use with mobile communication devices, as stated by Ramer (Paragraph 0004). This improved search capability would assist in providing the user with substantially all information in making investment decisions, as stated by Li (Col 6 lines 63-65).
Claim 20
Regarding Claim 20, Li discloses the following:
A system for generating a relevance-driven feed for financial market data for a plurality of users via a network, the relevance-driven feed including an ordered relevance list configured to allow a user to evaluate and rank related and unrelated securities and series based on a plurality of inputs of financial market data for each of the related and unrelated securities and series, the system comprising [see at least Col 3 lines 1-3 for reference to the invention including a method for automatically providing commentary relating to financial assets; Col 4 lines 1-6 for reference to the system for providing commentary relating to financial assets whereby the system comprises a computer, database accessible by the computer, and software executed on the computer; Figure 1 and related text regarding the system comprising a computer, database accessible by the computer, and software executed on the computer; Figure 2 and related text regarding the method for automatically providing commentary relating to financial assets]
an access logic stored in a memory, that when executed by a processor causes the processor to access a plurality of monitored items data from a plurality of external data sources via the network [see at least Col 4 lines 8-14 for reference to the database comprising historical data including information related to financial assets such as archived or recent historical data as well as market, domestic, and international news as well as quotes, trends, gains, and losses of any financial asset; Col 4 lines 16-18 for reference to software further retrieving a feed of real time data relating to financial assets using known manners, such as from an Internet location] 
a data logic stored in the memory, that when executed by a processor causes the processor to create a data layer from a plurality of inputs of financial market data and generate a plurality of relevance scores from the plurality of inputs [see at least Col 4 lines 8-14 for reference to the database comprising historical data including information related to financial assets such as archived or recent historical data as well as market, domestic, and international news as well as quotes, trends, gains, and losses of any financial asset; Examiner notes the ‘database’ as analogous to the ‘data layer’; Col 4 lines 43-45 for reference to the software generating correlation coefficients based upon historical and real time data; Col 6 lines 1-10 for reference to the software based on historical and real time data determining whether or not a financial asset’s historical performance matches known patterns wherein based upon the amount of similarities, software provides a prediction of a financial assets performance; Col 7 lines 5-9 for reference to the method analyzing a relationship between a financial asset and a financial market using computer correlation coefficients, computing an indicator of a financial asset’s market value, determining if a financial asset’s performance is similar to known, predictable patterns; Examiner notes the ‘correlation coefficient’ and the ‘degree of similarity’ as analogous to ‘relevance score’]
While Li discloses the limitations above, it does not disclose a first computing logic stored in the memory, that when executed by a processor causes the processor to create and continuously update an ordered relevance list of the plurality of relevance scores for each of the plurality of financial assets or a fourth logic stored in the memory, that when executed by a processor causes the processor to transmit the continuously updated ordered relevance lists to one or more user interfaces via the network.
However, Ramer discloses the following:
an access logic stored in a memory, that when executed by a processor causes the processor to access a plurality of monitored items data from a plurality of external data sources via the network [see at least Paragraph 0063 for reference to the search facility in the form of a search engine initiating a search, such as by causing a query to be executed utilizing Boolean search logic, categories of results, term frequencies, document frequencies, documents selected by other users who have entered similar queries, link structures of possible results, or any other known search facilities using any other known search algorithm; Examiner notes ‘Boolean search logic’ as analogous to ‘access logic’] 
a data logic stored in the memory, that when executed by a processor causes the processor to generate a plurality of relevance scores from the plurality of inputs [see at least Paragraph 0120 for reference to fuzzy logic being used to summarize or model a preference subgroup which is used to match new users to an appropriate subgroup; Paragraph 0129 for reference to relevance being based on statistical association in the form of a score and statistical association may relate to an association between the mobile content and the information relating to a mobile communication facility; Paragraph 0273 for reference to mobile content being reviewed to generate a relevance that can be used to determine if the content should be presented to a mobile communication facility; Paragraph 0279 for reference to the relevance as generated from a review of mobile content being represented by a score such as a number within a range; Paragraph 0280 for reference to the relevance score being a composite review of one or more aspects of the mobile content; Examiner notes ‘fuzzy logic’ as analogous to ‘data logic’]
a first computing logic stored in the memory, that when executed by a processor causes the processor to create and continuously update an ordered relevance list of the plurality of relevance scores for each of the plurality of financial assets [see at least Paragraph 0271 for reference to the search engine running presentation logic on web servers to format the results returned by passing the actual search requests off to search servers; Paragraph 0338 for reference to the wireless search platform creating and ordered list of expected search queries; Paragraph 0338 for reference to the ordering based on a factor being performed based at least in part on a relevancy (e.g., relevancy score) or some other value used to express the association between a mobile content and a factor; Paragraph 0339 for reference to the example of an ordered list ranking restaurants based on relevance to the user; Paragraph 0460 for reference to the ordered lists being reordered according to updates in search terms, proximity, price, or other characteristics that are provided by the user; Examiner asserts the ‘presentation logic’ as analogous to ‘first computing logic’]
a second computing logic stored in the memory, that when executed by a processor causes the processor to transmit the continuously updated ordered relevance lists to one or more user interfaces via the network [see at least Paragraph 0338 for reference to the ordered list being used to present suggested search queries to a user of a mobile communication facility; Paragraph 0339 for reference to the example of an ordered list ranking restaurants based on relevance to the user; Paragraph 0350 for reference to the wireless search platform presenting the ordered list to a user as suggested search queries; Paragraph 0372 for reference to the processes being performed using programmable array logic; Examiner asserts the ‘programmable array logic’ as analogous to ‘second computing logic’]
the user can customize the relevance-drive feed by individually selecting the plurality of inputs for generating the relevance-driven feed [see at least Paragraph 0120 for reference to the collaborative filtering protocol involving the collection of preference data from a large group of users; Paragraph 0121 for reference to user preferences being explicitly defined by a mobile communication facility user, wherein the users were to explicitly state their preferences (e.g. for types of restaurants, books, e-commerce, music, news, video, formats, audio, etc.), the explicit preference information may be stored in the mobile subscriber characteristic data bases associated with their phones; Paragraph 0281 for reference to a user of a mobile communication facility identifying a policy or preference associated with determining which mobile content may be presented to a mobile communication facility; Paragraph 0445 for reference to the determination of mobile content presentation being based on user preferences] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Li to include the relevance scoring of Ramer. Doing so would provide improved search capabilities adapted for use with mobile communication devices, as stated by Ramer (Paragraph 0004). This improved search capability would assist in providing the user with substantially all information in making investment decisions, as stated by Li (Col 6 lines 63-65).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 2015/0317648 A1
Albert, David Kenneth
SYSTEM AND METHOD FOR ASSESSING AND RANKING NEWSWORTHINESS
US 2019/0295106 A1
Davar et al.
Ranking Vendor Data Objects


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683